DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status
Applicant’s amendments filed November 10, 2022, amending claims 1 and 8 is acknowledged.  Claims 1-5 and 8-18 are pending.  The Restriction requirement mailed March 28, 2018 is still deemed proper.  Applicant’s election without traverse of a fluorescent label modification for the type of modification of the modified nucleotide in the reply filed on May 14, 2018 is acknowledged.  Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Claims 1-5 and 8-12 are under examination.
Any rejection or objection not reiterated herein has been overcome by amendment or argument. Applicant's amendments and arguments have been thoroughly reviewed; however, the claims are not in condition for allowance for the reasons that follow. 


Claim Interpretation
With the amendment to claim 1, claims 1-4 and 11-12 require the formation of a dCas9 - guide RNA - nucleic acid site ternary complex, analysis of the ternary complex by fluorescence microscopy, and detection of the nucleic acid site by fluorescence microscopy.  “Detection” is interpreted as detectable above background fluorescence.  Likewise, claims 8-10 require the formation and analysis of a ternary complex between dCas9, the guide RNA and the nucleic acid site.  Claims 8-10 also require “a signal from the labeled Cas9-gRNA complex bound” to the nucleic acid in a test chromosome be compared to signals from another chromosome.  In order for a comparison to take place, the signal from the ternary complex in the test chromosome must be detectable above background level.  This interpretation is consistent with Applicant’s arguments (Remarks, page 6).  

Claim 5 is not amended and is interpreted as previously detailed in the office action mailed August 10, 2022.  Briefly, claim 5 requires “analysis” of the complex bound to nucleic acid, but does not require the analysis to involve detection of any particular component of the complex.  Evidence indicating the presence of the complex bound to the target nucleic acid is encompassed by “analyzing the product of step (a).”

Response to Arguments
Applicants argue that the claim interpretations of previous claims 1, 5 and 8 as outlined in the Office action mailed August 10, 2022 are erroneous (Remarks, pages 5-6).  However, Applicant did not specifically address the claim interpretation of claim 5, and the amendments to claims 1 and 8 render the argument moot.  For the purposes of applying prior art and compliance under 35 USC 112, the claims are interpreted as explained above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lindhout (Lindhout et al., Nucleic Acids Research (2007), 35(16): e107, pages 1-9; of record), in view of Doudna (US 2014/0068797 A1; published March 6, 2014, effectively filed March 15, 2013; of record).  This is a new rejection necessitated by amendment.

Regarding claim 1, Lindhout teaches methods for labeling and detecting specific sites in nucleic acids (Abstract).  Lindhout teaches contacting Arabidopsis and mouse chromosomes (i.e., nucleic acids) with a polydactyl zinc finger (PZF) DNA-binding domain fused to GFP (i.e., a labeled complex) (Abstract, Figs. 2-4).  Lindhout teaches many zinc finger moieties can be fused together to determine a cognate DNA recognition site (page 2, ¶1).  Lindhout teaches PZF:GFP binds to specific nucleic acid sequences in Arabidopsis and mouse chromosomes (page 3, ¶6; page 6, ¶1-2).  Lindhout teaches analyzing the PZF:GFP-DNA complex (i.e., the product of (a)) using fluorescence microscopy (Figs 2-4).  Lindhout teaches detecting the PZF:GFP-DNA complex above background fluorescence levels, indicating that the method is under conditions whereby PZF:GFP binds its target site (Figs 2D, 3-4).  Lindhout also teaches other site-specific DNA proteins like the tet and lac repressor transcription factors fused to GFP were previously used to visualize specific DNA sequences in vivo (page 1, ¶1).  Lindhout also teaches in order to expand in vivo chromosome labeling, a larger variety of tools is required (page 1, ¶2).  
Regarding claim 8, Lindhout also teaches comparing a fluorescent signal from PZF:GFP bound to Arabidopsis chromosomes (i.e., a test chromosome) to the fluorescent signal coming from a chromosomes labeled with a control GFP construct (i.e., a reference chromosome) (Figure 2D-E).  
Regarding claim 9, Lindhout teaches all Arabidopsis lines were either Columbia ecotype or Line A ecotype of Zurich (page 2, ¶3).  Therefore, the control chromosomes in Figure 2E were from a wild type organism.
Regarding claim 10, “a plurality of labeled Cas9-gRNA complexes” is interpreted as encompassing both multiple copies of the same Cas9-gRNA complex or one copy of a plurality of different Cas9-gRNA complexes each of which has a unique gRNA targeting sequence.  Lindhout teaches a plurality of PFZ:GFP complexes contacted the Arabidopsis chromosomes (page 6, ¶3).

Although Lindhout teaches labeling and detecting specific DNA sites via fluorescence microscopy using a site-specific DNA binding protein, Lindhout does not teach the DNA binding protein is an inactive Cas9 protein bound to a guide RNA.  Lindhout also does not teach comparing signals from two chromosomes that both have been contacted with a fluorescently tagged site-specific DNA binding protein (claim 10).

Regarding claims 1-3 and 8-12, Doudna teaches variant Cas9 enzymes including catalytically inactive Cas9 variants (dCas9) that retain the ability to interact with a DNA-targeting RNA (i.e. a guide RNA) ([0013],[0449]).  Doudna teaches the Cas9 polypeptides form a complex with the DNA-targeting RNA ([0135]).  Doudna also teaches catalytically inactive dCas9-guide RNA complexes can bind to (i.e. contact) a specific target DNA sequence (FIG 39).  Doudna teaches dCas9-gRNA targeting is highly specific ([0762], FIG 42).  Doudna also teaches a dCas9-VP64-BFP fusion protein complexed with a guide RNA can bind to a target site and activate transcription of a reporter gene in cells (FIG 55), indicating that cells are a “condition by which the complex binds to the nucleic acid”.  Doudna also teaches that variant Cas9 enzymes can be fused to heterologous fluorescent proteins “for ease of tracking and/or purification (e.g., a fluorescent protein, e.g., green fluorescent protein (GFP), YFP, RFP, CFP, mCherry, tdTomato, and the like)” ([0241] and [0456]).  Doudna teaches specifically “a dCas9 fusion protein can comprise a YFP for detection” ([0459]) and a dCas9 fused to BFP (FIG. 55).  Doudna also teaches expressing Cas9-GFP in cells and imaging the location of Cas9-GFP in cells by fluorescence microscopy (FIG 29; [0061] and [0691]).  Finally, Doudna teaches that co-expression of sgRNA with a fluorescently labeled Cas9 can contact and cleave a target sequence in cells (FIG 29; [0692]).
Doudna also teaches that dCas9-gRNA complexes can be targeted to any genome location simply by changing the guide RNA targeting sequence ([0780]).  Doudna teaches that with the advances in oligonucleotide synthesis technology generating different guide RNAs is “fast and inexpensive”.   Doudna teaches that CRISPR/Cas9 technology can be used as an alternative to zinc finger nucleases for the purpose of gene targeting ([0638]).
Regarding claims 2 and 11-12, Doudna also teaches various nucleic acid modifications including base modifications, mimetics, backbone modifications, modified sugars and conjugates that can provide a “new or enhanced feature” ([0193] – [0211]).  Additionally, Doudna teaches that DNA-targeting RNAs (i.e. guide RNAs) can comprise a modification or sequence that provides for an additional desirable feature, such as a fluorescent label ([0133], [0209], [0385] and [425]).  Doudna also teaches that the modification to the DNA-targeting RNA that can “provide for tracking” can be a fluorescent molecule directly conjugated to the guide RNA or a sequence that allows for fluorescence detection ([0133], [0209], [0385] and [425]).  Doudna teaches fluorescent modifications to the guide RNA in reference to Cas9 that has full enzymatic activity ([0209]) and to dCas9 that is used to bind DNA ([0425]).
Regarding claim 10, Doudna also teaches comparing DNA binding and cleavage by Cas9-guide RNA complexes of plasmids with altered PAM sequences (i.e. test DNA) to that of wildtype plasmids (i.e. a reference DNA) (FIG 26).  Doudna also teaches the target DNA can be part of a chromosome in vitro, part of a chromosome in vivo, or part of a chromosome in a cell ([0021]).  Doudna also teaches “multiple DNA-targeting RNA (guide RNAs) are used simultaneously to simultaneously modify different locations on the same target DNA or on different target DNAs.”  ([0271]).  Doudna also teaches in reference to using a dCas9 fusion protein, “multiple DNA-targeting RNAs are used simultaneously in the same cell to simultaneously modulate transcription at different locations on the same target DNA or on different target DNAs.” ([0444]).  

Regarding claims 1 and 3, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have substituted the fluorescently labeled dCas9-guideRNA of Doudna for the fluorescently labeled PZF in the method of Lindhout.  It would have amounted to the simple substitution of one known site-specific DNA binding protein for another by known means to yield predictable results.  PZF:GFP and dCas9-YFP were both known in the art to interact with DNA in a site specific manner.  Doudna teaches 1) fluorescent proteins like GFP and YFP could be added to the CRISPR/Cas9 polypeptides for tracking or detection purposes and 2) CRISPR/Cas9 technology is an alternative to zinc finger-based targeting.  Therefore, the skilled artisan would predict that a fluorescently tagged dCas9 could similarly be used for detecting a nucleic acid in the same manner as  the fluorescently tagged zinc fingers in Lindhout.  The person of ordinary skill would have had a reasonable expectation of success in generating a fluorescent fusion protein of dCas9 and forming a complex with the guide RNA because Doudna exemplifies just such a construct.  The person of ordinary skill would have had a further reasonable expectation that the resulting complex would bind to a target site in a nucleic acid because that is what the gRNA is designed to do and Doudna teaches various dCas9 fusions complexed to guide RNAs bind to nucleic acids in a site-specific manner.  One would also have a reasonable expectation that a dCas9-GFP-guide RNA-target nucleic acid complex could be imaged by fluorescence microscopy and be detected above background because 1) dCas9-fusions forming a complex with guide RNA and the DNA target were known, 2) fluorescent proteins were known to be used for detecting both protein and nucleic acid detection and 3) fluorescently tagged site-specific DNA binding proteins were known to be useful for detecting specific nucleic acid sites in cells.  Finally, the skilled artisan would have been motivated to make the substitution because Doudna teaches CRISPR/Cas9 technology is a fast and inexpensive alternative to using zing finger-based gene targeting.    

	Regarding claims 2 and 11-12, it would have been obvious to one skilled in the art to use a fluorescently labeled guide RNA to track the Cas9-guideRNA-nucleic acid complex because it would have amounted to a simple substitution of an unmodified guide RNA for a modified guide RNA by known means to yield predictable results.  In this case, a guide RNA with a fluorescent molecule conjugated to a nucleotide would encompass a guide RNA that has a modified nucleotide (claim 11), and a guide RNA with a modified nucleotide with a fluorescent label (claim 12).  One would have a reasonable expectation that a guide RNA with a fluorescent label attached to a nucleotide would form complexes with dCas9 since Doudna teaches, in reference to both Cas9 and dCas9 variants, that guide RNAs can be modified with fluorescent labels.  Since Doudna teaches fluorescent labels can be used for tracking proteins like dCas9 and guide RNAs, one would have been motivated to also use a fluorescently labeled guide RNA to demonstrate co-localization of dCas9, the guide RNA and the nucleic acid target.

Regarding claims 8-9, the recited “signal of a reference chromosome” does not specify the nature of the “signal” and is not limited to a signal from a dCas9-gRNA complex.  Lindhout demonstrates a comparison between PZF:GFP labeled chromosomes and control GFP chromosomes (i.e., reference chromosomes).  The obviousness of substituting fluorescently labeled dCas9-guide RNA complexes for PZF:GFP in the methods of Lindhout is recited above for claim 1 and applied here.  

Regarding claim 10, the obviousness of substituting fluorescently labeled dCas9-guide RNA complexes for PZF:GFP in the methods of Lindhout is recited above for claim 1 and applied here.  It also would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have compared the signal between two chromosomes that have both been contacted with fluorescently labeled dCas9-guide RNA complexes.  It would have amounted to applying an obvious method of labeling nucleic acids with known site-specific DNA binding proteins for the known purpose of determining differences between two chromosomes.  The skilled artisan would have predicted that the fluorescent signal from two different chromosomes could compared because 1) Lindhout demonstrates comparing fluorescent signals from two different samples and 2) Doudna demonstrates treating two different nucleic acid samples with Cas9-guide RNA complexes and comparing their cleavage activity, which also requires binding.  Since Doudna also teaches that a target site can be a chromosome, one skilled in the art would have a reasonable expectation that two chromosomes could be compared that have small changes relative to each other such as a SNP occurring in a PAM sequence.  


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lindhout (Lindhout et al., Nucleic Acids Research (2007), 35(16): e107, pages 1-9; of record) and Doudna (US 2014/0068797 A1; published March 6, 2014, effectively filed March 15, 2013; of record) as applied to claims 1-3 and 11-12 above, and further in view of Schumacher (Schumacher et al., Journal of Cell Biology (1995), 129(4):1023-1032; of record).  This is a new rejection necessitated by amendment.

The teachings of Lindhout and Doudna are recited above as applied to claims 1-3 and 11-12.  
Doudna and Lindhout do not teach a complex of dCas9-guide RNA bound by a fluorescently labeled antibody.
However, Schumacher teaches producing antibodies to the Spnr protein (page 1024, ¶9).  Schumacher also teaches detecting the Spnr protein by immunofluorescence, in which the Spnr protein was labeled with the Spnr antibody and a FITC (i.e. fluorescently) labeled secondary antibody (Figure 6).  Finally, Schumacher teaches Spnr is an RNA-binding protein and localizes to microtubules where it may link mRNAs to the cytoskeleton (¶ spanning pages 1023-1024).
It would have been obvious to one skilled in the art to use fluorescently labeled antibodies taught in Schumacher in place of fluorescent protein/RNA tags in the methods of Lindhout and Doudna because it would have amounted to a simple substitution of one known means to fluorescently label a complex with another to yield predictable results.  Both Doudna and Schumacher teach fluorescently labeling an RNA-binding protein.  Schumacher also teaches antibodies against an RNA-binding protein can be developed and used in immunofluorescence, a type of fluorescence microscopy.  Thus, one would have a reasonable expectation of success that an antibody directed to Cas9 could be used to label the dCas9-guide RNA complex.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Doudna (US 2014/0068797 A1; published March 6, 2014, effectively filed March 15, 2013).  This is a sustained rejection.

Doudna teaches variant Cas9 enzymes including catalytically inactive Cas9 variants (dCas9) that still retain the ability to interact with a DNA-targeting RNA (i.e. a guide RNA) ([0449]). Doudna also teaches catalytically inactive dCas9-guide RNA complexes can bind to (i.e. contact) a target DNA sequence (FIG 39). Doudna also teaches a dCas9-VP64-BFP fusion protein complexed with a guide RNA can bind to a target site and activate transcription of a reporter gene in HEK293 cells (FIG 55), indicating that HEK293 cells are a "condition by which the complex binds to the nucleic acid.”  Doudna also teaches that variant Cas9 enzymes can be fused to heterologous fluorescent proteins "for ease of tracking and/or purification (e.g., a fluorescent protein, e.g., green fluorescent protein (GFP), YFP, RFP, CFP, mCherry, tdTomato, and the like)" ([0241] and [0456], emphasis added). Doudna teaches specifically "a dCas9 fusion protein can comprise a YFP for detection" ([0459]) and a dCas9 fused to BFP (FIG. 55). Doudna also teaches expressing Cas9-GFP in HEK293 cells and imaging the location of Cas9-GFP in cells by fluorescence microscopy (FIG 29; [0061] and [0691]).  Doudna teaches that co-expression of sgRNA with a fluorescently labeled Cas9 can contact and cleave a target sequence in HEK293 cells (FIG 29; [0692]).  Doudna also teaches subject nucleic acids (i.e. guide RNAs) can be conjugated to biotin ([0209]).  Doudna teaches the conjugate groups such as biotin can enhance the activity, cellular distribution or cellular uptake of the polynucleotides ([0209]).
Doudna does not expressly teach the complex of dCas9-guide RNA labeled with biotin or streptavidin.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have used a biotin labeled guide RNA in the dCas9-VP64-BFP-guide RNA-target nucleic acid complex of Doudna because it would have amounted to a simple substitution of a biotin-labeled guide RNA for the unlabeled guide RNA by known means to yield predictable results.  Doudna’s assay of reporter gene expression caused by binding of dCas9-VP64-BFP and the guide RNA to the target nucleic acid complex (Figure 55) is interpreted as an “analyzing the product of (a)”.  One skilled in the art would have a reasonable expectation that a biotin-labeled guide RNA would likewise be able to form a dCas9-VP64-BFP-guide RNA-target nucleic acid complex and turn on reporter gene expression because Doudna teaches that “subject nucleic acids” (i.e. guide RNAs) can be biotinylated.   One would have been motivated to do so because Doudna teaches biotin-conjugation can improve nucleic acid cellular activity, distribution, or uptake.  


Response to Arguments
Applicant argues that because 1) Doudna does not define BFP as “blue fluorescent protein” and does not list BFP in the list of other fluorescent proteins and 2) Doudna uses dCas9-VP64-BFP for the purpose of activating target gene expression that one skilled in the art would not have been motivated to use dCas9-VP64-BFP for the purposes of fluorescence microscopy (Remarks page 7-9).  This argument has been fully considered but is moot in light of the current rejection of Lindhout in view of Doudna as necessitated by amendment.  To the extent that the argument could be applied to the current rejection, the argument is not persuasive.  First, Doudna includes “and the like” in the list of fluorescent proteins.  As of the 2013, the plethora of fluorescent protein tags available to the skilled artisan was well-known.  The skilled artisan would have appreciated that if GFP, CFP, YFP, and RFP were fluorescent tags, then “and the like” included other FPs in the disclosure, including BFP.    Second, Lindhout’s method uses a GFP tagged site-specific DNA-binding protein for the purpose of labeling and detecting the target nucleic acid.  Because Doudna teaches dCas9 can be tagged with different fluorescent proteins, including GFP specifically, and dCas9-gRNA complexes are site-specific DNA proteins, it would have been obvious to make the substitution as indicated in the rejection above.

Applicant argues that Doudna does not disclose analyzing the dCas9-guide RNA complex with fluorescence microscopy or specifically for the purposes of labeling and detecting the target nucleic acid (Remarks page 9-11).  This argument has been fully considered but is moot in light of the current rejection of Lindhout in view of Doudna as necessitated by amendment.  To the extent that the argument could be applied to the current rejection, the argument is not persuasive.  Lindhout’s method is specifically directed to the detection of a target nucleic acid by fluorescence microscopy above background fluorescence.  Additionally, Doudna teaches CRISPR/Cas9 technology is an alternative to zinc finger-based technology.  Because Doudna teaches dCas9-guideRNA has the features necessary for Lindhout’s method (amenable to tagging with fluorescent molecules and site-specific DNA binding), the skilled artisan would have reasonable expectation of success of using CRISPR/Cas9 technology in Lindhout’s method as described in the rejection above.

Applicant argues that the method of claim 5 is not disclosed in Doudna because the reporter gene expression assay does not constitute a “labeling a site in a nucleic acid”.  Applicant also argues that it would not be predictable whether the inclusion of a biotin label in the dCas9-VP64-BFP complex would interfere with the assay (Remarks, page 11-12).  These arguments have been fully considered but are not persuasive.  First, they are mere arguments of counsel and arguments of counsel cannot take the place of factually supported objective evidence.  See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).  Second, claim 5 does not require the analysis of step (b) to include detection of the biotin or streptavidin label.  As explained above in paragraph 5, any assay that demonstrates the formation of the ternary dCas9-guide RNA-nucleic acid complex constitutes “analyzing the product of step (a)”.  Third, one skilled in the art would have recognized that BFP in the dCas9-VP64-BFP fusion protein is a label from Doudna’s “GFP, CFP, YFP, RFP  . . . and the like” are fluorescent proteins disclosure.  Thus, Doudna’s gene expression assay comprises all the required elements of claim 5 (i.e., labeling a nucleic acid, creating a ternary complex product consisting of dCas9-guide RNA-target nucleic acid, and analyzing the ternary complex product) except the inclusion of a biotin label.  The inclusion of a biotin labeled guide RNA would therefore be a simple substitution because Doudna teaches biotin-labeled guide RNAs could be used.  Applicant provides no evidence that including a biotin label in an RNA disrupts any RNA:DNA hybrid formation or RNA:protein complex formation.  Finally, if Applicant believes that including a biotin label in a dCas9-guideRNA-nucleic acid complex may interfere with downstream assays, Applicant should clarify how the claim is enabled based on Applicant’s own disclosure.  Applicant has not demonstrated formation of a biotin-labeled complex or tracking it with fluorescence microscopy or any other means.  In the absence of such a showing, arguments that Doudna’s biotin labeled guide RNA would not operate or interfere with downstream analysis would tend to suggest that the claimed invention may not be enabled.  

Applicant argues that amended claim 8 requires the detection of a signal generated from the labeled complex so that it can be compared to the test chromosome (Remarks, page 12-13).  This argument is persuasive and the rejection of claim 8 over Doudna has been withdrawn.  However, claims 8-10 are now rejected over Lindhout in view of Doudna as necessitated by amendment.  

Applicant argues that Schumacher does not remedy the deficiencies of Doudna as identified for claim 1 because Spnr protein has not been shown to label nucleic acids in vivo and has a different function than Cas9 (Remarks, pages 13-14).  This argument has been fully considered, but is moot in light of newly rejected claim 4 as necessitated by amendment.  To the extent that the argument could be applied to the current rejection of claim 4, the argument is not persuasive.  Schumacher is not being relied upon for teachings of methods for labeling nucleic acids in vivo.  Lindhout sufficiently demonstrates such as method.  Schumacher is relied upon for a teaching that an RNA-binding protein can be detected in vivo using fluorescently labeled antibodies.  Applicant points out that Schumacher admits that they do not provide evidence of RNA-binding in vivo.  However, Schumacher provides ample evidence that Sprn binds RNA in vitro.  Additionally, Schumacher suggests that the localization of Sprn could link spermatid mRNAs with the cytoskeleton (¶ spanning pages 1023-1024).  Thus, Schumacher teaches that Sprn interacts with both microtubules and RNAs in vivo, which could be localized using immunofluorescence.  Using Schumacher’s teaching that an RNA-binding protein can be localized in vivo by immunofluorescence would motivate the skilled artisan to use fluorescently-labeled antibodies to detect other RNA-binding proteins, like dCas9, for the purposes of tracking its localization in vivo.


Additional Relevant Art
Kim (Kim et al., BMC Biotechnology (2007), 7:92, pages 1-9) discloses three methods of detecting nucleic acid sites in cells: 1) imaging a fluorescently tagged version of the site-specific DNA binding protein, the lac repressor, 2) fluorescence in situ hybridization with sequence specific DNA probes, and 3) immunofluorescence using an antibody to GFP.  Kim compares the three methods for detecting a specific nucleic acid site in chromosomes.   


Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/               Examiner, Art Unit 1636                                                                                                                                                                                         

/Lora E Barnhart Driscoll/Primary Examiner, Technology Center 1600